Citation Nr: 1108572	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-20 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for limitation of motion of the lumbar spine (claimed as a low back disability), to include on an extraschedular basis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981, from April 1983 to April 1987, and from October 1989 to November 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In a May 2010 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent for limitation of motion of the lumbar spine.  He appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a December 2010 Order, the Court granted the motion, vacated the May 2010 Board decision, and remanded the case to the Board for the provision of an adequate statement of reasons or bases for the denial.

Although the Veteran did not issue a notice of disagreement with regard to a July 2007 denial of a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), the JMR has found that this issue is nevertheless a component of the increased rating claim for low back disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has identified the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that additional evidence was received into the record in January 2011, without prior RO consideration.  Moreover, the claimant expressly declined to waive RO consideration of such evidence.  See 38 C.F.R. § 20.1304.  Therefore, the case must be remanded so that the agency of original jurisdiction can consider this evidence.

Additionally, the JMR found that the record was unclear as to whether the Veteran's leg pain was a neurologic symptom of his low back disability.  As such, a neurologic examination to clarify this and to identify any additional neurologic symptoms of the Veteran's low back disability is necessary.

As noted in the introduction, a TDIU claim is part of an appeal for a higher initial rating when evidence of unemployability is submitted therewith.  See Rice, 22 Vet. App. 447.  In this case, the record indicates that the Veteran is currently unemployed.

Currently, the total combined rating for the Veteran's service-connected disabilities, which include low back disability, right shoulder disability, left foot disability, left foot scar, and sinusitis, is 50 percent.  See 38 C.F.R. § 4.25.  No single service connected disability is currently ratable at 40 percent or more.  Thus, he has not met the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  However, it is possible that the neurological examination ordered in this remand could yield results that would qualify the Veteran for schedular consideration of TDIU.  Regardless, the claim may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities" at any time during the period in question even if the percentage requirements are unmet.  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In his July 2006 notice of disagreement, he stated that he was unable to work due to the pain in his back and hips.  The January 2007 VA Form 21-4192 from the Veteran's most recent former employer, Ken's Flower shops, noted that he was unable to perform his job due to his hip disability.  His January 2007 VA From 21-4192 from his former employer, MS Distributors, was less specific, stating that he was discharged due to not being able to perform job duties.  At the time of his March 2010 hearing, the Veteran testified that he was unable to work due to the pain associated with his low back disability.  He was denied service connection for his hip claims in a July 2007 rating decision.  While a showing of unemployability by reason of service-connected disabilities is necessary for entitlement to TDIU, the Veteran should not be penalized for having additional nonservice-connected disabilities that affect his employment.  Therefore a medical examination and opinion with regard to the effect of the service-connected disabilities on his employability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurologic examination to determine the nature and extent of any neurologic symptoms associated with his service-connected low back disability.  The claims folder should be available to the examiner and reviewed in conjunction with the examination.  The report should set forth all objective findings regarding the nature of any neurologic symptoms; their association, if any, with his low back disability; and the current severity of these symptoms. Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Afford the Veteran a general medical examination to determine whether he is unemployable.  The claims folder should be available to the examiner and reviewed in conjunction with the examination.  The examiner should state whether it is at least as likely as not that the Veteran's service-connected disabilities (low back disability, right shoulder disability, left foot disability, left foot scar, and sinusitis), irrespective of any nonservice-connected disabilities, prevent him from securing and following a substantially gainful occupation.  Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of paragraphs 1 and 2 above, determine whether the Veteran meets the combined rating requirements for schedular consideration of TDIU.  

a.  If the Veteran's combined disability evaluation is increased to 70 percent or more, then proceed to paragraph 4.

b.  If the Veteran's combined disability rating remains below 70 percent and the examiner finds that the Veteran is unemployable by reason of his service connected disabilities, or if any other evidence added to the record so shows, then refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

4.  Thereafter, the RO/AMC should readjudicate the claims of entitlement to an evaluation in excess of 20 percent for a low back disability and entitlement to TDIU, in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


